Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 7/29/2021.
Drawings
The drawings stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in (i) claim 11 of “a plurality of fasteners that are molded into the plastic frame”; (ii) claim 12 of “a plurality of shelves” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0149508 to Malekmadani in view of USP 7854652 to Yates et al (hereinafter Yates).
Malekmadani discloses (Claim 1). An apparatus comprising (such as shown in Figs. 7-8B): a frame 700; a plurality of mounting features coupled to the frame such that the frame is configured to maintain the plurality of mounting features in a desired Claim 5). The apparatus of claim 1, wherein the frame comprises a plurality of posts 710a-f; (Claim 6). The apparatus of claim 5, further comprising a top cover 820 disposed above the frame along the central vertical axis; (Claim 7). The apparatus of claim 6, wherein the top cover is coupled to the plurality of posts 710a-f and configured to maintain the plurality of posts in a vertical orientation along the central vertical axis; (Claim 9). The apparatus of claim 1, wherein the frame is formed from at least one plastic sheet ([0065]: sheet plastic skin); (Claim 10). The apparatus of claim 1, wherein the plurality of mounting features includes a plurality of mounting rails 730; (Claim 12). The apparatus of claim 1, wherein the plurality of mounting features include a plurality of shelves 730 configured to support the information handling systems; (Claim 14). The apparatus of claim 1, wherein the frame 700 and the mounting features are sized to receive information handling systems that conform to standardized rack unit sizes ([0067]); (Claim 15). The apparatus of claim 1, further comprising a door at a front of the frame, wherein the information handling systems are insertable via the door ([0065]). 
The differences being that Malekmadani fails to clearly disclose (i) the frame and the post are plastic; (ii) the limitations in Claims 1 and 18 of wherein the base is coupled to the plastic frame via at least one vibration damper, wherein the at least one vibration damper is a wire rope isolator; (iii) Claim 8; (iv) Claim 11; (v) Claim 13.

Therefore, it would have been obvious and well within the level of one skilled in the art to modify Malekmadani such that the frame, the post, and the shelves are plastic in order to dampen vibration to the apparatus. Regarding (iii) Claim 8, it would have been obvious and well within the level of one skilled in the art to modify Malekmadani such that the plastic frame comprises injection-molded plastic and/or roto-molded plastic and/or blow-molded plastic, since such molding methods are well-known in the art.  Regarding (iv) Claim 11, Malekmadani discloses that the apparatus can be made from a plurality of members coupled together or molded as a single piece, with the cross bar 730 may be molded as a part of the apparatus or added later via screws, adhesives, or heat welding. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Malekmadani such that the plurality of mounting rails are coupled to a plurality of fasteners that are molded into the plastic frame.  
Regarding (ii), Yates discloses an apparatus comprising a frame/rack 26, a base 102 coupled to and disposed below the frame 26, wherein the base 102 is coupled to the frame 26 via at least one vibration damper 104, wherein the at least one vibration damper 104 is a wire rope isolator.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Yates, to modify Malekmadani to include the limitations in Claims 1 and 18 of wherein the base is coupled to the plastic frame via at least one vibration damper, wherein the at least one vibration damper is a wire rope isolator in order to .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malekmadani, as modified, as applied to claim 1 above, and further in view of US 2017/0273212 to Davis et al (hereinafter Davis).
Malekmadani, as modified, discloses all the elements as discussed above except for claim 2.
However, Davis teaches the idea of providing an apparatus with a plurality of casters coupled to the base of the apparatus in order to facilitate transporting of the apparatus from a first location to a second location.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Davis, to modify Malekmadani, as modified, such that a plurality of casters coupled to the base in order to facilitate transporting of the apparatus from a first location to a second location.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Malekmadani, as modified, as applied to claim 1 above, and further in view of US 2016/0107793 to Jiang et al (hereinafter Jiang).
Malekmadani, as modified, discloses all the elements as discussed above except for the limitations in claims 3-4.
Jiang discloses an apparatus comprising a frame, a plurality of mounting features; wherein the frame comprises a plurality of external walls 31-33 that are angled relative to the vertical axis; wherein the plurality of external walls are angled such that a 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jiang, to modify Malekmadani, as modified, such that the plastic frame comprises a plurality of external walls that are angled relative to the vertical axis, and wherein the plurality of external walls are angled such that a bottom portion of the external walls is disposed at a greater distance from the central vertical axis than a top portion of the external walls in order to provide the apparatus with an anticollision unit.  
Claims 1, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0288659 to Scheid, Sr. et al (hereinafter Scheid) in view of US 2011/0149508 to Malekmadani and USP 7854652 to Yates et al (hereinafter Yates).
Scheid discloses an apparatus comprising: a frame 100; a plurality of mounting features 200,300 coupled to the plastic 5frame 100 such that the plastic frame is configured to maintain the plurality of mounting features 200,300 in a desired orientation, wherein the plurality of mounting features, when in the desired orientation, are operable to receive and retain information handling systems 500; and 10a base 102e coupled to the plastic frame and disposed below the plastic frame along a central vertical axis of the apparatus that is defined by the orientation of the plurality of mounting features; wherein the apparatus is reusable such that, without the use of any single-use materials: the apparatus is configured to have loaded therein a plurality of information handling systems 500, be transported from a first location to a second location, and have the plurality of information handling systems be unloaded therefrom; wherein the apparatus is configured for transportation of the information handling 
The differences being that Scheid fails to clearly disclose (i) the frame is plastic, molding the plastic frame from a thermoplastic material, (ii) the method steps of claims 18-20, and (iii) the limitations in Claims 1 and 18 of wherein the base is coupled to the plastic frame via at least one vibration damper, wherein the at least one vibration damper is a wire rope isolator.
Regarding (i), Malekmadani discloses an apparatus comprising a plastic frame, a plurality of mounting features, wherein the plastic frame is made from molding a thermoplastic material (polyurethane).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Malekmadani, to modify Scheid such that the frame is plastic and is made from molding a thermoplastic material in order to dampen vibration to the apparatus. Regarding (ii) the method steps of claims 18-20, since Scheid, as modified, discloses all the structural limitations recited therein, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein.
Regarding (iii), Yates discloses an apparatus comprising a frame/rack 26, a base 102 coupled to and disposed below the frame 26, wherein the base 102 is coupled to the frame 26 via at least one vibration damper 104, wherein the at least one vibration damper 104 is a wire rope isolator.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Yates, to modify Schneid to include the limitations in Claims 1 and 18 of wherein the base is coupled to the plastic frame via at least one vibration damper, .
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments on pages 6-7 of the above-noted Amendment regarding the drawing objection, the examiner respectfully take the position that, as clearly stated in the drawings objection, the drawings must show every feature (emphasis added) of the invention specified in the claims.
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
August 12, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637